Citation Nr: 0121452	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  00-01 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to vocational rehabilitation benefits.

(The issues of entitlement to service connection for multiple 
disabilities are the subjects of a separate decision of this 
same date.)


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from January 1995 to 
January 1999.

This case apparently comes to the Board of Veterans' Appeals 
(Board) from an August 1999 RO decision which denied 
entitlement to vocational rehabilitation benefits.  A notice 
of disagreement was received in October 1999.  The statement 
of the case was issued in November 1999, and a substantive 
appeal was received in January 2000.  A personal hearing was 
requested and scheduled, but the veteran subsequently 
withdrew his hearing request.


REMAND

Initially, the Board notes that the veteran's vocational 
rehabilitation records have not been associated with the 
claims folder and finds that they must be considered in the 
adjudication of the veteran's claim.  The claims file also 
does not include the August 1999 RO decision which apparently 
denied entitlement to vocational rehabilitation benefits.  [A 
November 1999 statement of the case reflects that the veteran 
was notified of the denial of such benefits in August 1999.]  
In October 1999, the veteran submitted a notice of 
disagreement with respect to this issue.  The RO should 
obtain the veteran's vocational rehabilitation file, and a 
copy of the RO decision which denied entitlement to 
vocational rehabilitation benefits, and associate them with 
the claims file.

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, which made several amendments to the law 
governing VA claims.  Among other things, this law eliminates 
the concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West Supp. 2001).  The VCAA also provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d) (West 
Supp. 2001).  The RO should review the certified issue in 
light of this new Act.

Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO should obtain the veteran's 
vocational rehabilitation folder and 
associate it with the claims file.  
However, if the folder is not available, 
that fact should clearly be documented in 
the claims file.  The RO should also 
obtain a copy of the August 1999 decision 
which denied entitlement to vocational 
rehabilitation benefits.

2.  Consideration should be given to the 
provisions of the VCAA and any actions 
deemed necessary to comply with this Act 
should be accomplished.  If the benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for completion of appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




